0 OX DA WN BR wW DH -&

YN NY NY NY DY NY HB Be Be ee es ew oe LW
A WF WY ND KH DMO ANIA UN RW HH BS

N WN
co oN

 

oxShn. vam:

 

9 FILED 5
'? CLERK, US. DISTRICT COURT ©

 

 

 

DEC ; i 2019

 

TRAL DISTRACT OF, CALIFORNIA
EASTERN DIVISHDN / BY DEPUTY
7

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No: 9.1 F-MIEOYSY
Plaintiff, ORDER OF DETENTION PENDING
FURTHER REVOCATION
v. PROCEEDINGS

(FED, R.CRIM:P..32.1(2)(6); 18

{ — ; wo, a

No Aetate Neyeete

Defendant.

 

The defendant having been arrested in this District pursuant to a warrant
issued by the United States District Court for the 5 @ v they District of
Cx ( Hon ‘&_ for alleged violation(s) of the terms and conditions of probation
or supervised release; and

Having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:

A. () The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18
U.S.C. § 3142(b) or (c). This finding is based on the following:
® information in the Pretrial Services Report and Recommendation

information in the violation petition and report(s)

other:

 

(p
(0 the defendant’s nonobjection to detention at this time
()

 
SoS ONY DN BP W PB we

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

oi
28

 

and/ or

B. () The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to pose a danger to the
safety of any other person or the community if released under 18 U.S.C.
§ 3142(b) or (c). This finding is based on the following:
() information in the Pretrial Services Report and Recommendation
(() information in the violation petition and report(s)
() the defendant’s nonobjection to detention at this time

() — other:

 

IT THEREFORE IS ORDERED that the defendant be detained pending the further

revocation proceedings.

Dated: Decembe e, 22(1

 

 

SHERT PYM
United States Magistrate Judge

 
